         Case 1:19-cv-00859-RTH Document 59 Filed 08/25/21 Page 1 of 2




          In the United States Court of Federal Claims
                                          No. 19-859
                                    (Filed: 25 August 2021)

***************************************
E-NUMERATE SOLUTIONS, INC. and        *
E-NUMERATE, LLC,                      *
                                      *
                  Plaintiffs,         *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant           *
                                      *
***************************************

                                            ORDER

        On 20 July 2021, the Court entered a modified claim construction schedule. See Order,
ECF No. 57. On 25 August 2021, plaintiffs filed an unopposed motion to modify the claim
construction briefing schedule. See Pls.’ Unopposed Mot. to Amend the Scheduling Order, ECF
No. 58.

       In support of their motion to modify the claim construction schedule, plaintiffs state a
member of their trial team suffered a medical condition and will require time to undergo surgery
and recover from the surgery. Id. at 2. For good cause shown, plaintiffs’ unopposed motion to
modify the claim construction schedule is GRANTED. The Court ADOPTS the following
modified claim construction briefing schedule.

 Event                           Prior Deadline                  New Deadline
 Parties exchange claim terms    3 September 2021                8 October 2021
 for construction
 Parties exchange proposed       17 September 2021               22 October 2021
 claim constructions
 Parties disclose extrinsic      24 September 2021               5 November 2021
 evidence they may rely upon
 for claim construction
 Deadline to meet and confer     1 October 2021                  19 November 2021
 to narrow terms in dispute
 and exchange revised claim
 constructions
 Plaintiffs file their opening   8 October 2021                  3 December 2021
 claim construction brief
        Case 1:19-cv-00859-RTH Document 59 Filed 08/25/21 Page 2 of 2




The government files its         29 October 2021              7 January 2022
responsive claim construction
brief
Plaintiffs file their reply      12 November 2021             21 January 2022
claim construction brief
The government files its sur-    3 December 2021              11 February 2022
reply claim construction brief
The parties submit the joint     10 December 2021             18 February 2022
claim construction statement
and propose dates for the
Markman hearing in March
If desired, the parties may      17 December 2021             25 February 2022
submit a joint technical
tutorial to the Court
Markman hearing                  To be scheduled              To be scheduled
Deadline for the government      31 January 2022              7 March 2022
to produce technical
documents for additional
agencies named in the second
amended complaint


      IT IS SO ORDERED.


                                                   s/ Ryan T. Holte
                                                   RYAN T. HOLTE
                                                   Judge




                                            -2-
